Citation Nr: 9916452	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-18 882	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bursitis of the 
right hip, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for neuropathy of the 
lateral cutaneous nerve of the right thigh, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision that, 
in pertinent part, denied claims of entitlement to increased 
ratings for bursitis of the right hip, a right thigh 
cutaneous nerve disorder, and a panic disorder.  By an action 
taken in May 1997, the rating for bursitis of the right hip 
was increased to 20 percent.  

By a decision entered in June 1997, the RO denied the 
veteran's claim of entitlement to service connection for 
schizoaffective disorder with depression.  By this same 
decision, the previously service-connected panic disorder was 
re-characterized as PTSD.  The 10 percent rating was 
continued for the service-connected psychiatric disability.  
Subsequently, during a hearing held at the RO in 
September 1997, the veteran and his representative expressed 
a desire to pursue an appeal of the June 1997 denial of 
service connection for schizoaffective disorder.  The Board 
finds that the veteran's expression of a desire to appeal, 
once reduced to writing in a transcript of that hearing, 
satisfied the requirements for a notice of disagreement 
(NOD).  See 38 C.F.R. §§ 20.201, 20.302 (1998); Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993).  This matter is 
therefore referred to the RO for appropriate action.

(The issues of entitlement to increased ratings for bursitis 
of the right hip and PTSD will be addressed in the REMAND 
that follows the decision below).


FINDING OF FACT

The veteran's disorder of the lateral cutaneous nerve of the 
right thigh involves severe to complete paralysis of the 
nerve.


CONCLUSION OF LAW

An increased rating for neuropathy of lateral cutaneous nerve 
of the right thigh is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.124(a), Diagnostic Code 8529 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1998). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence that is of primary concern, 
since such evidence provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 

The veteran's service medical records show that he was struck 
by lightning in November 1975, incurring burns on the lateral 
aspect of the right thigh.  At a May 1979 VA examination, the 
examining physician noted that neuropathy of the lateral 
femoral cutaneous nerve was due to the scarring produced by 
these burns.

At an April 1996 VA neurological examination, the veteran 
complained of numbness around his right hip, extending into 
some margin of the thigh.  Examination revealed a decreased 
area of hypesthesia, or a decreased area of sensation, 
approximately four to six centimeters radially over the right 
hip extending into the thigh.  The diagnostic impressions 
were that entrapment of the branch of the lateral femoral 
cutaneous nerve of the thigh caused hypesthesia in the thigh, 
and that the hypesthesia around the surgical site was 
probably from the surgical incision itself.

At a hearing before the RO in September 1997, the veteran 
testified that he was taking painkillers for his thigh 
disability.

At an August 1998 VA examination, the veteran reported that 
his service-connected nerve entrapment caused numbness and 
pain along the outer margin of the right thigh.  Examination 
of the right thigh revealed decreased sensation in the 
lateral femoral cutaneous nerve distribution, which consisted 
of most of the lateral portion of the right thigh.  The 
diagnoses included meralgia paresthetica or entrapment of the 
lateral femoral cutaneous nerve of the thigh, causing pain 
and numbness over this region.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  
Disability of the external cutaneous nerve of the thigh 
warrants a 10 percent evaluation if there is severe to 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8529.  Mild to moderate paralysis is considered 
noncompensably disabling.  Id.  Neuritis of the external 
cutaneous nerve of the thigh is rated under Diagnostic Code 
8629.  Neuritis, cranial or peripheral, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123 (1998).  

The veteran's neuropathy of the lateral cutaneous nerve of 
the right thigh has been evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8529.  Despite the veteran's contentions to the contrary, a 
review of the record indicates that an increased rating is 
not warranted under Code 8529, because the veteran is already 
receiving a 10 percent rating, which is the maximum allowable 
under that code.  Therefore, an increased schedular rating is 
not available. 

Although the veteran has described his nerve damage as being 
so disabling that a rating greater than 10 percent should be 
assigned, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1998).  The current evidence of record 
does not demonstrate that nerve damage has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that his 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1998).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; the claim 
for an increased rating must therefore be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

An increased rating for neuropathy of the lateral cutaneous 
nerve of the right thigh is denied.  


REMAND

Turning to the veteran's claim for an increased rating for 
PTSD, the Board notes that an August 1998 examiner set forth 
various symptoms that were thought to be due solely to PTSD 
and not to a non-service-connected schizoaffective disorder.  
However, the examiner's delineation of symptoms and their 
effect on the veteran's occupational and social functioning 
was not entirely clear.  At one point, he listed several 
problems attributable to service-connected PTSD, namely 
nightmares several times a week, anxiety, frequent intrusive 
thoughts, occasional flashbacks, avoidance of talking or 
thinking of the stressful event, emotional numbing and social 
isolation, hyperarousal symptoms with poor sleep, 
hypervigilance, an increased startle response, poor 
concentration, and a physiologic response to reminders of 
lightening.  It was also reported at one point that the 
veteran had classic panic attacks that occurred more than 
once a month.  However, the examiner later indicated in the 
Axis I diagnosis that the only symptoms attributable to PTSD 
were nightmares, anxiety to reminders of lightening attacks, 
some intrusive thoughts and some flashbacks.  It was felt 
that, when the veteran was not faced with a rain storm, it 
was likely that his PTSD symptoms were negligible.  

What is curious about the August 1998 report is that several 
problems initially identified as being due to PTSD are of the 
kind or severity that might warrant an increased rating under 
the rating criteria in effect since November 7, 1996.  See 
61 Fed. Reg. 52695 (1996) (38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998)).  Indeed, that the veteran experiences any panic 
attacks might be a significant factor in rating the veteran's 
service-connected disability.  Id.  Consequently, the fact 
that the veteran's PTSD was previously characterized as 
service-connected panic attacks is not insignificant.  Given 
such a development in psychiatric disease, and the August 
1998 examiner's comments, some of which conflict with his 
assessment set forth under the Axis I diagnosis, further 
evidentiary development is required to sort out the severity 
of the service-connected psychiatric disability only.  

At an August 1998 VA examination, the examiner also noted 
that the veteran was then receiving treatment for his 
psychiatric disorder, and had been hospitalized for about a 
week in June 1998 and had had two other hospitalizations.  
Copies of these treatment reports do not appear to have been 
associated with the claims file and yet appear to be 
pertinent to the increased rating claim.  

As for the right hip claim, the Board finds that, given the 
veteran's argument that he experiences pain and swelling in 
his right hip, and that he experiences a greater functional 
loss upon prolonged use of his right hip which affects his 
ability to retain employment, further evidentiary development 
is required.  The medical evidence does not contain 
information relating to the rating of the veteran's right hip 
disorder in light of 38 C.F.R. §§ 4.40 and 4.45.  The Court 
has held that, when evaluating joints on the basis of limited 
motion, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.  

The Board finds that the August 1998 VA examination is 
inadequate for rating purposes because the examiner did not 
undertake a DeLuca-type assessment.  The full extent of 
impairment, especially with repeated or prolonged use, is not 
clear from the report of that examination.  Therefore, a 
remand is required for a new examination.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his service-connected psychiatric 
disorder and bursitis of the right hip 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).  The RO should in particular make 
an effort to ensure that all relevant 
records of VA treatment are obtained for 
review.  (The veteran is also free to 
supplement the record with any additional 
evidence and/or argument.)

2.  The RO should then schedule the 
veteran for a psychiatric evaluation to 
determine the severity of service-
connected PTSD.  The examiner should 
clearly distinguish between the symptoms 
due to PTSD and those due to any co-
existing non-service connected 
psychiatric disorder, if feasible.  If 
the examiner is unable to disassociate 
the symptoms of one disorder from those 
of another, the examiner should so 
indicate.  The RO also should provide the 
examiner with a copy of the old and new 
psychiatric rating criteria, and findings 
should be made that are responsive to 
both the old and the new rating criteria 
with respect to service-connected 
disability only.  The claims folder, with 
any evidence obtained pursuant to the 
request above, must be reviewed by the 
examiner in conjunction with the 
examination.  

3.  The RO should also schedule the 
veteran for a VA orthopedic examination.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner for review.  
The rationale for the examiner's opinions 
should be explained in detail.  The 
examiner should make all findings 
necessary to determine the current 
severity of right hip debility.  See 
DeLuca, supra.  Any indicated studies 
should be accomplished.  The examiner 
should record the range of motion 
observed on clinical evaluation in terms 
of flexion, adduction, abduction, and 
extension.  Any pain with motion should 
be noted.  The examiner should indicate 
whether the right hip exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
such problems to additional loss in range 
of motion (beyond that which is 
demonstrated clinically).  If these 
determinations cannot be made, the 
examiner should so indicate and explain 
why this cannot be done.  If the veteran 
is examined at a point of maximum 
debility, this should be noted.  The 
examiner should also specify the extent, 
if any, to which pain, evidenced by the 
physical behavior of the veteran, results 
in functional loss and whether there is 
adequate pathology to support each of the 
veteran's subjective complaints.  

4.  The RO should then review the claims.  
If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of these remanded 
issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

